Citation Nr: 1617934	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  15-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for renal cell cancer status post right nephrectomy, to include as secondary to service-connected psychomotor epilepsy and/or medication used to treat epilepsy.

2.  Entitlement to service connection for osteopenia, to include as secondary to service-connected psychomotor epilepsy and/or medication used to treat epilepsy.

3.  Entitlement to service connection for an eye disability, claimed as ptosis, to include as secondary to service-connected psychomotor epilepsy and/or medication used to treat epilepsy.

4.  Entitlement to an initial disability rating in excess of 20 percent for Peyronie's disease and erectile dysfunction. 

[A separate decision, issued concurrently with this decision and remand (Board Docket No. 09-21 043) addresses the Veteran's appeal pertaining to entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.]
REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This case is also before the Board on appeal from an August 2015 rating decision that granted service connection for Peyronie's disease, effective October 19, 2004, and evaluated it together with the service-connected erectile dysfunction (ED).  The evaluation of ED and Peyronie's disease, which was 0 percent disabling, was increased to 20 percent effective October 19, 2004, the date of service connection.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless processing system.  These records were reviewed in connection with the decision below.

The issues of entitlement to service connection for renal cell cancer status post right nephrectomy and an initial disability rating in excess of 20 percent for Peyronie's disease and ED are adjudicated herein.  Entitlement to service connection for osteopenia, and for an eye disability, claimed as ptosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have renal cell cancer.

2.  The Veteran's Peyronie's disease and ED has been manifested by curvature deformity of the penis with erection and loss of erectile power, without different or additional disability that has not been contemplated by the governing Diagnostic Codes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for renal cell cancer are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The Veteran's Peyronie's disease and ED has not met the criteria for a disability rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran was notified via a letter in September 2011 of the criteria for establishing entitlement to service connection for renal cell cancer status post right nephrectomy, to include as secondary to service-connected psychomotor epilepsy and/or medication used to treat epilepsy, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The Veteran was also provided notice required by Dingess.  No further development is required regarding the duty to notify.

As the August 2015 rating decision granted service connection for Peyronie's disease with ED, that claim is now substantiated.  VA's General Counsel  has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b) (3).  

Duty to Assist

The Veteran's service treatment records are associated with the electronic claims file, as are VA and private medical records.  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and observations reported.  The examinations described the Veteran's claimed disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection via the demonstration of continuity of symptomatology is not applicable in the present case, nor does the Veteran claim such.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit-of-the-doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As will be explained below, the record establishes that the Veteran did not have renal cell cancer at the time the claim for VA disability compensation was raised during a June 2008 hearing before Veterans Service Representatives at the RO for a separate claim, or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection, to include on a secondary basis.

Private treatment records show that in August 2002 the Veteran had a right radical nephrectomy to remove renal cell carcinoma.

In what is indicated as a May 2013 addendum to a December 2012 VA examination, the examiner stated that the Veteran's right nephrectomy was treatment for renal cell cancer;  the treatment to date had been successful with no evidence of recurrence.  The examiner stated that there was no credible medical evidence that epilepsy psychomotor events of any of the Veteran's medication used to treat epilepsy increased the chances of renal cell cancer; therefore, it was less likely as not that his kidney disorder (renal cell cancer) was caused by his epilepsy and/or medications.

The Veteran was afforded a VA examination in April 2015 in which the examiner noted a diagnosis of neoplasm of the kidney in 2002.  The examiner noted that the Veteran was status post right nephrectomy and had no recurrence.

In a VA medical opinion received in April 2015, the examiner stated that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness; the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that epilepsy was not caused by renal cell carcinoma, and there was no known association between Dilantin or Primidone (Mysoline) and renal cell carcinoma making it less likely than not that Veteran's renal cell carcinoma was due to epilepsy and/or treatment for it.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for renal cell cancer status post right nephrectomy, to include as secondary to service-connected psychomotor epilepsy and/or medication used to treat epilepsy, must fail because the medical evidence does not indicate a current diagnosis of this condition.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board notes that while the Veteran is competent to report his symptoms, the issue of whether he has renal cell cancer, is a complex medical matter; that is, not capable of lay observation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make such a diagnosis.  Id.  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge).  Thus, to the extent that the Veteran's statements are offered as proof of a diagnosed disability, his statements are not to be considered as competent evidence favorable to claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").

For all the foregoing reasons, the claim for service connection for renal cell cancer status post right nephrectomy, to include as secondary to service-connected psychomotor epilepsy and/or medication used to treat epilepsy, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Increased Rating Claim

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

An August 2015 rating decision granted service connection for Peyronie's disease, effective October 19, 2004, the date of service connection.  Peyronie's disease was evaluated together with ED, under Diagnostic Codes 7599-7522.  

Under Diagnostic Code 7522, deformity of the penis with loss of erectile power is rated as 20 percent disabling.  38 C.F.R. § 4.115b (2015).

As noted, the Veteran Peyronie's disease with ED is rated as 20 percent disabling, which is the maximum allowable rating under Diagnostic Code 7522.  As for other potentially applicable rating criteria, the Board notes that chronic epididymitis (Diagnostic Code 7525) and removal of half or more of the penis (Diagnostic Code 7520) have not been shown or even asserted by the Veteran.  Thus, a higher rating is not warranted under another provision.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  38 C.F.R. § 3.321 (2015).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.


The symptoms associated with the Veteran's Peyronie's disease and ED disability, namely deformity of the penis with loss of erectile power, are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Neither the Veteran nor his attorney have alleged otherwise.  The Board does note in this regard that the Veteran has heretofore been awarded special montly compensation on the basis of the loss of use of a creative organ.  Therefore, referral for consideration of an extraschedular rating is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Accordingly, a rating greater than 20 percent for Peyronie's disease with ED is denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for Peyronie's disease with erectile dysfunction is denied.

Entitlement to service connection for renal cell cancer status post right nephrectomy, to include as secondary to service-connected psychomotor epilepsy and/or medication used to treat epilepsy, is denied.


REMAND

Historically, the record indicates that these service connection issues were raised by the Veteran during a June 2008 hearing before Veterans Service Representatives at the RO for a separate claim.  These issues were initially referred to the AOJ by the Board in a July 2011 decision.

Osteopenia 

Dr. I.A. submitted statements in June 2008 and July 2009 that he discovered the Veteran's osteopenia in May 2008 with a spinal T score of -2.1.  Dr. I.A. opined that given that the Veteran had no other risk factors, and his age, this was most likely due to years of Dilantin use.

Dr. C.O. submitted a statement in November 2008 that the long-term complications of chronic Dilantin use manifested with osteoporosis secondary to Dilantin-related interference with calcium deposit in the bones and cerebellar degeneration.  In June 2009 Dr. C.O. stated that the Veteran had a lifelong exposure to antiepileptic drugs (Dilantin and Mysoline) that caused osteoporosis.

VA treatment records in October 2011 showed bone density results of a "few areas of osteopenia".

In a VA medical opinion received in April 2015, the examiner stated that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that while long-term use of Dilantin may be associated with bone loss, the Veteran's bone mass density studies available for review were normal.  The examiner stated that careful review of the clinical record indicated that the Veteran was prescribed calcium, that his vitamin d level was normal in 2011, and there was a question of him having had osteoporosis; however, there was no evidence available to determine that the Veteran did, indeed, have osteopenia or osteoporosis, making it less likely than not that Dilantin caused osteopenia. 

The Board finds that an addendum VA opinion is required before proper adjudication of this issue.  Namely, the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain, 21 Vet. App. 319, 321.  The April 2015 VA examiner stated that the Veteran's bone mass density studies available for review were normal; moreover, careful review of the clinical record indicated that the Veteran was prescribed calcium, that his vitamin d level was normal in 2011, and there was a question of him having had osteoporosis; however, there was no evidence available to determine that the Veteran did, indeed, have osteopenia or osteoporosis, making it less likely than not that Dilantin caused osteopenia. 

As outlined below, the Board finds that clarification is required as to whether the Veteran had a bone loss disability at any time during the pendency of this claim, from June 2008; whether such disability could have resolved due to prescribed calcium; and whether any such bone loss disability present during the pendency of this appeal is etiologically related to the Veteran's active service or was caused or permanently worsened by his service-connected psychomotor epilepsy and/or medication used to treat epilepsy.

Eye Disability

Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by an eye disability other than ptosis, the issue of entitlement to service connection for an eye disability other than ptosis is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The AOJ has not properly developed and addressed the issue of service connection for an eye disability other than ptosis.  Therefore, the issue must be remanded.

VA treatment records in September 2011 showed diagnoses of dermatochalasis, brow/lid and ptosis, both eyes (OU).

The Veteran was afforded a VA examination in April 2015 in which the examiner diagnosed dermatochalasis, cataract, and refractive error.  The examiner stated that there was no evidence of ptosis at the time of the examination, and it was less likely as not proximately due to or the result of service-connected epilepsy and/or medications used to treat the condition; dermatochalasis was an age-related change.

The Board finds that the April 2015 VA opinion needs additional clarification for adjudication purposes as the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain, 21 Vet. App. 319, 321.  As there was a diagnosis of ptosis, OU, in September 2011 VA treatment records, the etiology of this disability must be addressed in another VA examination.  Moreover, the etiology of any other eye disability diagnosed during the pendency of this claim, since June 2008, should be addressed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development of the issue of entitlement to service connection for an eye disability other than ptosis, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).

2.  Undertake appropriate development to obtain a copy of any outstanding, pertinent VA or private medical records.

3.  Access to the electronic claims file should be returned to the VA examiner who provided the April 2015 opinion.  The examiner should be requested to review the file, to include a copy of this Remand, and provide an addendum addressing the nature and etiology of all bone loss disabilities present during the pendency of this claim from June 2008.  

The examiner should specifically address whether a bone loss disability (to include osteopenia and osteoporosis) has been present at any time during the pendency of this claim and in so doing should discuss aforementioned private opinions rendered by Dr. I.A. and Dr. C.O.

The examiner should also specifically address whether it is at least as likely as not (50 percent or better probability) that a bone loss disability (to include osteopenia and osteoporosis) resolved during the pendency of this appeal due to prescribed calcium.

Based on review of the files, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to each bone loss disability present at any time during the pendency of this claim, from June 2008, that the disability is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected psychomotor epilepsy and/or medication used to treat epilepsy.

The rationale for all opinions expressed must also be provided.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated, and he or she should explain why an opinion cannot be reached.

If the April 2015 examiner is unavailable, the claims file should be reviewed by another individual with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  An examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Access to the electronic claims file should be returned to the VA examiner who provided the April 2015 opinion.  The examiner should be requested to review the file, to include a copy of this Remand, and provide an addendum addressing the nature and etiology of all eye disabilities present during the pendency of this claim from June 2008.  

Based on review of the files, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to each eye disability present at any time during the pendency of this claim (from June 2008) that the disability is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected psychomotor epilepsy and/or medication used to treat epilepsy.

The rationale for all opinions expressed must also be provided.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated, and he or she should explain why an opinion cannot be reached.

If the April 2015 examiner is unavailable, the claims file should be reviewed by another individual with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  An examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

5.  The AOJ should undertake any additional development it determines to be warranted before adjudicating the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


